              Case 3:19-mj-03941-JLB Document 1 Filed 09/16/19 PageID.1 Page 1 of 10
AO 106 (Rev. 04/10) Application for a Search Warrant



                                        UNITED STATES DISTRICT COURT
                                                                        for the
                                                            Southern District of California

                                                                                                                    CL: Hl\ L1,.              \.._. 1 "- . _,.._;; ;r
              In the Matter of the Search of                               )                                     SOUTHc.HN C.::ISI rl:G   I   lk ChL!f'ORi'JIA
         (Briefly describe the property to be searched                     )                                     BY                                             DEPlJl Y
          or identify the person by name and address)                                  Case No.
                                                                           )
                                                                           )
         608 Allison Lane, San Marcos, California
                                                                           )
                                                                           )
                                                                                                                ·.'19MJ ,. 39 41
                                                  APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prPJJertY. (Q be, searched afld give its location):
  ::,ee Attacnment A-1


located in the               Southern
                                -  -  -       -
                                                      District of              California            , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B


           The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                  ~ evidence of a crime;
                  ~ contraband, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                             Offense Description
        Title 18 U.S.C. Section 2113                   Bank Robbery
        Title 18 U.S .C. Section 924(c)                Brandishing a Firearm During a Crime of Violence

          The application is based on these facts:
         Specified in the attached Affidavit of Special Agent Ian Pennington


            ~ Continued on the attached sheet.
            O Delayed notice of _ _                   days (give exact ending date if more than 30 days: _ __ _ _ ) is requested

                under 18 U.S.C. § 3103a, the basis of which is ~ : . , l , ~                                                 ~


                                                                                            Ian Pennington , Special Agent FBI
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: San Diego, California                                                   Hon . Jill L. Burkardt, U.S . Magistrate Judge
                                                                                                    Printed name and title
   Case 3:19-mj-03941-JLB Document 1 Filed 09/16/19 PageID.2 Page 2 of 10




                            ATTACHMENT A-1

                   Description of Premises to be Searched

The premises at 608 Allison Lane, San Marcos, CA 92069 (Subject Address 1) is
a single family detached home. It contains white stucco and a tile roof and is
depicted below.
    Case 3:19-mj-03941-JLB Document 1 Filed 09/16/19 PageID.3 Page 3 of 10




                                  Attachment B
                                Items to be Seized

Authorization is sought to search for and seize evidence that relates to violations of
Title 18 U.S.C. 2113(a) and 924(c). Items to be seized include the following:

      a. U.S. Currency
      b. Jeans, yellow dress, head band, latex glove, sunglasses, blue long
         sleeved shirt
      c. Brown leather bag
      d. Wig
      e. Revolver style gun and ammunition
      f. Cellular telephone belonging to Tam Dang
      g. Articles of personal property evidencing the identity of person( s)
         occupying, possessing, residing in, owning, frequenting or controlling the
         residence and premises
      h. Records of plan to rob a bank( s)
         Case 3:19-mj-03941-JLB Document 1 Filed 09/16/19 PageID.4 Page 4 of 10




 1   AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
2    I, Ian Pennington, being duly sworn, hereby state as follows:
3                                 I.    INTRODUCTION
4          1.     I am an investigative or law enforcement officer within the meaning
5    of Title 18, United States Code, Section 2510(7); that is, an officer of the United
6    States, who is empowered by law to conduct investigations of and to make arrests
 7   for offenses enumerated in Title 18 of the United States Code.
 8         2.     I am a Special Agent with the Federal Bureau of Investigation (FBI)
 9   and have been so employed since September 2014. As a Special Agent with the
1O FBI, I have conducted numerous criminal investigations into violent criminal
11   matters. I currently serve on the San Diego Violent Crimes Task Force where I
12   investigate various crimes that include, but are not limited to, commercial
13   robberies, bank robberies, kidnappings, extortions, and assaults on federal
14   officers. Prior to being assigned to the San Diego Violent Crimes Task Force, I
15   completed twenty-two (22) weeks of training at the FBI Academy in Quantico,
16   Virginia (VA). During the training, I received instruction in a variety of
17   investigative techniques commonly used in support of a wide range of the FBI's
18   investigative priorities. The training included instruction regarding the use of
19   confidential human sources, electronic and physical surveillance techniques, law
20   enforcement tactics, search and seizure laws and techniques, interviewing
21   strategies and skills, forensic techniques, and a variety of other subjects.
22         3.     Prior to becoming a Special Agent I joined the FBI in 2008 as an
23   Evidence Control Technician (ECT) in the Kansas City Field Office. As an ECT
24   and a member of the Evidence Response Team, I was trained to process crime
25   scenes, collect evidence and conduct complex searches.
26         4.     My experience as a Special Agent and FBI employee, my
27    participation in a multitude of investigations, and my interactions with other
        Case 3:19-mj-03941-JLB Document 1 Filed 09/16/19 PageID.5 Page 5 of 10




 1   agents, as other state and local law enforcement officers familiar with violent
 2   crimes, as well as my training form the basis of the opinions and conclusions set
 3   forth below, which I have drawn from the facts set forth herein. The facts are set
 4   forth in substance not verbatim, unless otherwise noted.
 5         5.    This affidavit supports an application for warrants to search the
 6   premises located at:
 7               a. 608 Allison Lane, San Marcos, California (Subject Address 1);
 8                  and
 9               b. Pho-Ever, 120 N . El Camino Real, Encinitas, California (Subject
1O                  Address 2);
11   as described in Attachments A-1 and A-2, respectively, for items that constitute
12   evidence, fruits , and instrumentalities of violations of federal criminal law,
13   namely, Title 18, United Code, Section 2113(a) (Bank Robbery), and Title 18,
14   United Code, Section 924( c) (Brandishing a Firearm During a Crime of
15   Violence), as described in Attachment B. As detailed herein, there is probable
16   cause that Tam Dang resides at the Subject Address 1 and robbed a bank at
17   gunpoint located in close proximity a restaurant he owns and runs, located at
18   Subject Address 2.
19         6.    The facts set forth in this affidavit are based on my own personal
20   knowledge, knowledge obtained from other individuals during my participation
21   in this investigation, including other law enforcement officers, my review of
22   documents and computer records related to this investigation, communications
23   with others who have personal knowledge of the events and circumstances
24   described herein, and information gained through my training and experience.
25   Because this affidavit is submitted for the limited purpose of establishing
26   probable cause in support of the application for a search warrant, it does not set
27   forth each and every fact that I or others have learned during the course of this

                                             2
        Case 3:19-mj-03941-JLB Document 1 Filed 09/16/19 PageID.6 Page 6 of 10




 1   investigation.
 2                    FACTS SUPPORTING PROBABLE CAUSE
 3   Introduction
 4          7.    The FBI is investigating an armed bank robbery that occurred on
 5   September 7, 2019, at approximately 12:58 PM, at the U.S. Bank located at 131
 6   North El Camino Real, Encinitas, California (hereafter "U.S. Bank," specifically
 7   referring to the Encinitas branch), in the Southern District of California.
 8          8.    At the times of the offense, the United States currency belonging to,
 9   or in the care, custody, management or possession of U.S. Bank were insured by
10   the Federal Deposit Insurance Corporation (FDIC).
11   The Robbery
12   The Armed Robbery of U.S Bank on September 7, 2019
13          9.    Based on interviewing witnesses and reviewing surveillance footage,
14   investigators learned, on September 7, 2019, at approximately 12:58 p.m., a lone
15   Asian male (hereinafter referred to as the "robber") entered and robbed U.S. Bank.
16   The robber first pointed a handgun at two employees at their teller station and
17   stated, "No, don't move. Don't pull the alarm. You come with me, and if the cops
18   show up, we all die."
19          10.   The robber directed the two bank employees to the front door of the
20   bank at gunpoint. The robber had one of the employees lock the front door.
21          11.   At gunpoint, the robber directed the two bank employees back to
22   their teller station. The robber and the two bank employees walked behind the
23   teller counter. The robber dropped a brown leather bag on the floor. The robber
24   stated, "Give me all the money." The two bank employees opened their teller
25   drawers, emptied out their top drawers, and placed the money in the brown leather
26   bag.
27          12.   The robber stated, "Come with me." At gunpoint, the robber walked

                                               3
         Case 3:19-mj-03941-JLB Document 1 Filed 09/16/19 PageID.7 Page 7 of 10




 1   the two bank employees to the safe deposit box room. The door in the safe deposit
 2   room shut behind them as they entered the room, The robber asked one of the
 3   employees to unlock the door.
 4          13.      The robber then pointed to the vault. One of the bank employees
 5   opened the safe in the vault and began to empty stacks of $100, $50 and $20 bills
 6   into the bag. The employee asked the robber if he wanted the smaller bills. The
 7   robber stated, "Give me everything".
 8          14.      The robber then stated, "Let' s go." At gunpoint, the robber walked
 9   both bank employees back to behind the teller counter. The robber pulled a chair
10   and sat down in the chair. The robber stated, "This is saving your lives. You're
11   going to see your families tonight." The robber pulled at a plastic bag that
12   contained a roll of duct tape. The robber had one of the bank employees tie the
13   other employee up with the duct tape. Once the employee was restrained the other
14   employee with the duct tape the employee handed the duct tape back to the
15   robber. The robber sat his gun down on the table then proceeded to tie up the other
16   employee with the duct tape. The robber again stated, "This is saving your lives.
17   You're going to see your families tonight."
18          15.      The robber grabbed the keys to the bank's front door and proceeded
19   to the door with the bag of money. As the robber was attempting to exit the bank a
20   customer was attempting to gain entry into the bank. The robber stayed in the
21   bank until the customer left. Once the customer left in their car, the robber
22   unlocked the front and exited the bank, locked the front door with the keys, and
23   fled on foot.
24          16.      The robber was described as an Asian male, in his 50s to early 60s,
25   standing approximately 5'5" to 5'6",with a thin build. He wore a long brown wig
26   with a headband, sunglasses over reading glasses, a yellow dress over jeans. He
27   carried a black revolver.

                                               4
        Case 3:19-mj-03941-JLB Document 1 Filed 09/16/19 PageID.8 Page 8 of 10




 1   Identification of the robberyas Tam Dang.
2          17.   Following the robbery FBI Agent and Detectives from the San Diego
3    Sherriffs Department responded to the robbery. FBI Agents interviewed the
4    victim witnesses at the US Bank. Both employees identified the robber as Tam
5    Dang. The victim teller had her hand on the panic alarm as the robber entered the
6    bank due to the robber's strange attire she believed she was about to be robbed.
 7   As the robber approached her teller station she took her hand off the panic alarm
 8   because she recognized the robber as repeat customer Tam Dang. The victim teller
 9   stated that Tam Dang comes into the bank at least once a week to withdraw or
1O deposit cash. The victim teller knew Tam Dang to be the owner of the Subject
11   Address 2. The victim teller also noted that the robber had the same distinctive
12   and repetitive habit of clearing his throat as Tam Dang. The victim teller also
13   noted she could see Dang' s long dark and grey hair under his wig.
14         18.   FBI Agents showed the victim teller a photo array. The victim teller
15   positively identified the photograph of Tam Dang as the robber. The victim teller
16   was 9.7 out of 10 the Tam Dang was the robber.
17         19.   Agents interviewed the other victim teller at the bank. The victim
18   teller also stated he recognized the robber as Tam Dang. He stated that Tam Dang
19   comes into the bank at least once a week. He also knew Tam Dang to be the
20   owner of Subject Address 2.
21         20.    Law enforcement database search for vehicles registered to Tam
22   Dang reveled a 2011 Honda California license plate 7EGL 711, was registered to
23   Tam Dang. The vehicle is also registered to the Subject Address 1. On
24   September 7, 2019, Agents observed the vehicle parked in the driveway of the
25   Subject Address 1 and open source databases indicated both that Tam Dang is
26   the owner and/or resides at Subject Address 1 and owns Subject Address 2.
27   Further, in 2016, police spoke with Tam Dang at Subject Address 2 after he

                                              5
          Case 3:19-mj-03941-JLB Document 1 Filed 09/16/19 PageID.9 Page 9 of 10




 1   reported a burglary.

 2          21.   Law Enforcement databases also revealed that in August of 2019
 3   Tam Dang purchased a revolver in San Marcos, California.
 4          22.   Based upon my experience and training, consultation with other law
 5   enforcement officers experienced in bank robbery investigations, and all the facts
 6   and opinions set forth in this affidavit, I know that individuals involved in a bank
 7   robbery often maintain the following items in their residences or vehicles:
 8                a.     clothing, and materials used during the bank robbery, along
 9   with any proceeds attained from the robbery and bank materials taken from the
10   robbed bank;

11                b.     records of their plans to rob banks, and records of any
12   reporting of the robberies by the press to the public;
13                c.     articles of personal property evidencing the        identity of

14   person(s) occupying, possessing, residing in, owning, frequenting or controlling
     the residence and premises;
15
                  d.     cellular telephones, which they use to plan and/or carryout the
16
17   robberies and also may hold digital evidence of the robbery like photographs or
     geolocation data;
18
19                f.     photographs of their associates and stolen cash proceeds from
20   bank robberies; and
21                g.     firearms , ammunition, and body armor.
22          23.     In this case Tam Dang owns a small restaurant, Subject Address 2,
23   in close proximity to the U.S. Bank, which based on my training and experience
24   would make it an ideal staging area before the robbery or place to flee to after the
25   robbery, making it a likely location to hold these above referenced items.
26   II
27   II


                                               6
          Case 3:19-mj-03941-JLB Document 1 Filed 09/16/19 PageID.10 Page 10 of 10




 1   II
 2   II
 3   II
 4   II
 5   II
 6                                  IX.    CONCLUSION
 7           24.   Based on the foregoing, I believe there is probable cause to believe
 8   items that constitute evidence, fruits , and instrumentalities of violations of federal
 9   criminal law, namely, Title 18, United Code, Section 2113(a) and Title 18,
10   United Code, Section 924( c ), as described in Attachment B , will be found at the
11   entities to be searched, as provided in Attachment A-1 and A-2.


                                                    ~~
12
13
                                                    IAN PENNINGT~
14
                                                    Special Agent
15                                                  Federal Bureau of Investigation
16
17                                                  1~
     Subscribed and sworn before me this ~               day of September 2019.
18
19
20
21
22
23
24
25
26
27

                                                7
